EXHIBIT 10.2

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of September 27, 2012 (this “Agreement”) is
entered into by and among HUSKIES ACQUISITION LLC (“Purchaser”), W. R. BERKLEY
CORPORATION, a Delaware corporation (“Berkley”), ADMIRAL INSURANCE COMPANY, a
Delaware corporation (“Admiral”), BERKLEY INSURANCE COMPANY, a Delaware
corporation (“Berkley Insurance”), BERKLEY REGIONAL INSURANCE COMPANY, a
Delaware corporation (“Berkley Regional”), and NAUTILUS INSURANCE COMPANY, an
Arizona corporation (“Nautilus,” and together with Berkley, Admiral, Berkley
Insurance and Berkley Regional, the “Stockholders”). Capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Purchase
Agreement (as defined below).

WHEREAS, concurrently herewith, Purchaser and Capital Trust, Inc., a Maryland
corporation (“CT”), are entering into a Purchase and Sale Agreement (the
“Purchase Agreement”), pursuant to which (and subject to the terms and
conditions set forth therein) Purchaser will, among other things, acquire
(i) the investment management business of CT and its subsidiaries, (ii) certain
limited partner interests held by subsidiaries of CT in funds managed by CT and
its subsidiaries and (iii) newly-issued shares of class A common stock, par
value $0.01 per share (the “Common Stock”), of CT (collectively, the
“Acquisition”);

WHEREAS, the Stockholders beneficially own the 3,843,413 shares of Common Stock
set forth on Schedule I hereto (the “Owned Shares”, and together with any shares
of Common Stock acquired by any of the Stockholders after the date hereof,
whether upon exercise of options or warrants, conversion of convertible
securities or otherwise, are collectively referred to herein as the “Covered
Shares”);

WHEREAS, in order to induce Purchaser to enter into the Purchase Agreement and
proceed with the Acquisition, Purchaser and the Stockholders are entering into
this Agreement; and

WHEREAS, each of the Stockholders acknowledges that Purchaser is entering into
the Purchase Agreement in reliance on the representations, warranties, covenants
and other agreements of the Stockholders set forth in this Agreement and would
not enter into the Purchase Agreement if the Stockholders did not enter into
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Purchaser
and each of the Stockholders hereby agree as follows:

1. Agreement to Vote. Until the termination of this Agreement, each of the
Stockholders agrees that it shall, and shall cause any other holder of record of
any Covered Shares to, at any meeting of the stockholders of CT (whether annual
or special and whether or not an adjourned or postponed meeting) or in any other
circumstances upon which a vote, consent or other approval of the stockholders
of CT is sought (i) when a meeting is held, appear at such meeting or otherwise
cause the Covered Shares to be counted as present thereat for the purpose of
establishing a quorum, (ii) vote (or cause to be voted) all Covered Shares in
favor of

 

1



--------------------------------------------------------------------------------

the Contemplated Transactions, including each of the items that are the subject
of the CT Stockholder Approval and (iii) vote (or cause to be voted) all Covered
Shares against any Acquisition Proposal and any other action that could
reasonably be expected to materially impede, interfere with, delay, postpone or
adversely affect the Acquisition or any of the Contemplated Transactions or
result in a breach in any material respect of any covenant, representation or
warranty or other obligation or agreement of CT under the Purchase Agreement.
Except as set forth in this Section 1, the Stockholders shall not be restricted
from voting in favor of, against or abstaining with respect to any matter
presented to the stockholders of CT. In addition, nothing in this Agreement
shall limit the right of any Stockholder to vote any Covered Shares in
connection with the election of directors.

2. No Inconsistent Agreements. Each of the Stockholders hereby covenants and
agrees that if (a) has not entered into, and shall not enter into, any voting
agreement or voting trust, with respect to the Covered Shares (except for the
Securities Purchase Agreement, dated as of May 11, 2004, by and among CT,
Berkley and certain shareholders of CT), and (b) has not granted, and shall not
grant, a proxy or power of attorney with respect to the Covered Shares that is
inconsistent with its obligations pursuant to this Agreement.

3. Termination. This Agreement shall terminate upon the earliest to occur of
(a) the Closing, (b) the termination of the Purchase Agreement in accordance
with its terms, (c) written notice of termination of this Agreement by Purchaser
to the Stockholders, (d) the Outside Date, (e) any amendment or modification to
the Purchase Agreement or any other Transaction Document (as defined therein),
including the Management Agreement to be entered into at the Closing by and
between CT and an Affiliate of Purchaser, that could reasonably be expected to
be adverse to CT in any material respect, including, but not limited to, any
amendment that (i) has the effect of decreasing the Purchase Price paid to CT
relative to the CT Investment Management Interests and New CT Shares acquired by
Purchaser or (ii) has the effect of decreasing the amount of Purchaser’s assumed
liabilities pursuant to Section 2.1(g) of the Purchase Agreement and (f) a
Change in CT Board Recommendation; provided, that nothing herein shall relieve
any party hereto from liability for any breach of this Agreement prior to any
such termination.

4. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to the Stockholders as follows:

(a) Corporate Status. Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and Purchaser
has the requisite limited liability company power and authority and all
necessary governmental approvals to own, lease and operate its properties and to
carry on its business as it is now being conducted.

(b) Power and Authority. Purchaser has all necessary limited liability company
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby have been duly
and validly authorized by all necessary limited liability company action, and no
other limited liability company proceedings on the part of Purchaser are
necessary to authorize this Agreement or to consummate the transactions

 

2



--------------------------------------------------------------------------------

contemplated hereby. This Agreement has been duly and validly authorized,
executed and delivered by Purchaser and, assuming due authorization, execution
and delivery by each of the Stockholders, constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar Laws and principals affecting
creditors’ rights generally and by general principles of equity.

(c) No Conflicts; Required Filings. Except for filings required under, and
compliance with other applicable requirements of, the Exchange Act and the rules
and regulations of the NYSE, (A) no filing with, and no permit, authorization,
consent or approval of, any Governmental Authority is necessary on the part of
Purchaser for the execution and delivery of this Agreement by the Purchaser and
the consummation by Purchaser of the transactions contemplated hereby and
(B) neither the execution and delivery of this Agreement by Purchaser nor the
consummation by Purchaser of the transactions contemplated hereby or compliance
by Purchaser with any of the provisions hereof shall (1) conflict with or
violate the limited liability company agreement of Purchaser, (2) result in any
breach or violation of, or constitute a default (or an event which, with notice
or lapse of time or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of an Encumbrance on any property or asset of Purchaser pursuant
to, any Contract to which Purchaser is a party or by which Purchaser or any
property or asset of Purchaser is bound or affected, or (3) violate any Law or
Order applicable to Purchaser or any of its properties or assets, except in the
case of (2) or (3) for violations, breaches or defaults that would not in the
aggregate materially impair the ability of Purchaser to perform its obligations
hereunder.

5. Representations and Warranties of the Stockholders. The Stockholders hereby
jointly and severally represent and warrant to Purchaser as follows:

(a) Ownership of Securities. Each of the Stockholders is the only beneficial
owner and, except as otherwise noted on Schedule I hereto, the only record
holder of the Owned Shares set forth opposite its name on Schedule I hereto, in
each case free and clear of Encumbrances. Each of the Stockholders has voting
power and power of disposition with respect to all of the Owned Shares set forth
opposite its name on Schedule I hereto, with no restrictions, subject to
applicable federal securities laws on their rights of disposition pertaining
thereto (other than as created by this Agreement). As of the date hereof, none
of the Stockholders own beneficially or of record any equity securities of CT
other than the Owned Shares set forth on Schedule I. No Stockholder has
appointed or granted any proxy which is still in effect with respect to the
Covered Shares. There are no agreements or arrangements of any kind, contingent
or otherwise, obligating any Stockholder to transfer or cause to be transferred
any Covered Shares and no Person has any contractual or other right or
obligation to purchase or otherwise acquire any of such Covered Shares.

(b) Existence, Power; Binding Agreement. Each of the Stockholders is validly
existing and in good standing under the laws of the jurisdiction of its
formation and has the requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by each of the Stockholders and, assuming due

 

3



--------------------------------------------------------------------------------

authorization, execution and delivery by Purchaser, constitutes a legal, valid
and binding obligation of each of the Stockholders, enforceable against each of
the Stockholders in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar Laws and principals affecting creditors’ rights generally and by general
principles of equity.

(c) No Conflicts. Except for filings required under, and compliance with other
applicable requirements of, the Exchange Act and the rules and regulations of
the NYSE, (A) no filing with, and no permit, authorization, consent or approval
of, any Governmental Authority is necessary on the part of any of the
Stockholders for the execution and delivery of this Agreement by any of the
Stockholders and the consummation by any of the Stockholders of the transactions
contemplated hereby and (B) neither the execution and delivery of this Agreement
by the Stockholders nor the consummation by the Stockholders of the transactions
contemplated hereby or compliance by the Stockholders with any of the provisions
hereof shall (1) conflict with or violate any provision of the certificate of
formation or operating agreement (or similar organizational documents) of any
Stockholder, (2) to the knowledge of the Stockholders, result in any breach or
violation of, or constitute a default (or an event which, with notice or lapse
of time or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of an Encumbrance on any property or asset of any of the Stockholders
pursuant to, any Contract to which any of the Stockholders is a party or by
which any of the Stockholders or any property or asset of any of the
Stockholders is bound or affected, or (3) violate any Law or Order applicable to
any of the Stockholders or any of its or his properties or assets, except in the
case of (2) or (3) for violations, breaches or defaults that would not in the
aggregate materially impair the ability of any of the Stockholders to perform
its obligations hereunder.

6. Certain Covenants of the Stockholders. Except in accordance with the terms of
this Agreement, each of the Stockholders hereby jointly and severally covenants
and agrees as follows:

(a) No Solicitation. Each of the Stockholders agrees that, until the termination
of this Agreement, it shall not, and shall cause its Subsidiaries and its and
their respective Representatives not to, directly or indirectly through another
Person: (i) solicit, initiate or knowingly encourage, knowingly induce or
knowingly take any other action which would reasonably be expected to lead to,
the making, submission or announcement of, any proposal or inquiry that
constitutes, or is reasonably likely to lead to, an Acquisition Proposal;
(ii) enter into, continue or participate in any discussions or any negotiations
regarding any proposal that constitutes, or would reasonably be expected to lead
to the making, submission or announcement of, any Acquisition Proposal; or
(iii) furnish any non-public information regarding CT or any of its Subsidiaries
to any Person in connection with or in response to an Acquisition Proposal or an
inquiry that would reasonably be expected to lead to the making, submission or
announcement of an Acquisition Proposal or otherwise knowingly facilitate any
Acquisition Proposal or an inquiry that would reasonably be expected to lead to
the making, submission or announcement of an Acquisition Proposal.

(b) Restriction on Transfer, Non-Interference. Until the termination of this
Agreement, each of the Stockholders hereby agrees not to (i) sell, transfer,
pledge, encumber,

 

4



--------------------------------------------------------------------------------

assign or otherwise dispose of (a “Transfer”), or enter into any Contract,
option or other arrangement or understanding with respect to a Transfer of any
of the Covered Shares or (ii) knowingly take any action that would make any
representation or warranty of any of the Stockholders contained herein untrue or
incorrect in any material respect or have the effect of preventing or disabling
any of the Stockholders from performing his or its obligations under this
Agreement in any material respect. Notwithstanding anything contained herein to
the contrary, nothing in this Agreement shall prevent or impede any Stockholder
from making a Transfer of any of the Covered Shares to one or more of its
subsidiaries, parent or affiliated corporations; provided, however, that a
Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in writing to be bound by
all of the terms of this Agreement.

(c) Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Owned Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

(d) Certain Notifications. Each of the Stockholders agrees, while this Agreement
is in effect, to promptly (and in any event within twenty-four (24) hours)
notify Purchaser of the number of any new shares of Common Stock acquired by
such Stockholder, if any, after the date hereof.

7. Miscellaneous.

(a) Expenses. The documented costs and expenses of the Stockholders, up to a
maximum of $45,000.00, incurred in connection with the transactions contemplated
by this Agreement shall be paid by Purchaser.

(b) No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Purchaser any direct or indirect ownership or incidence of ownership
of or with respect to the Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the Stockholders, and Purchaser shall not have any authority to manage,
direct, restrict, regulate, govern, or administer any of the policies or
operations of the Company or exercise any power or authority to direct the
Stockholders in the voting of any of the Covered Shares, except as otherwise
provided herein; provided that the foregoing shall not be deemed to limit the
Stockholders’ obligations hereunder.

(c) Capacity. The Stockholders are entering into this Agreement solely in their
capacity as the record holders or beneficial owners of the Covered Shares and
nothing herein shall limit or affect any actions taken by the Stockholders or
any of their affiliates or associates in any other capacity.

(d) Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.

(e) Non-Survival of Representations and Warranties. The respective
representations and warranties of the Stockholders and Purchaser contained
herein shall not survive the termination of this Agreement.

 

5



--------------------------------------------------------------------------------

(f) Notices. All notices, demands or requests required or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

 

If to Purchaser, to: c/o The Blackstone Group L.P. 345 Park Avenue New York, NY
10154 Attention:    Chief Legal Officer and    Randall Rothschild Facsimile:   
646-253-8983    646-253-8405 with a copy to: Simpson Thacher & Bartlett LLP 425
Lexington Avenue New York, NY 10017-3954 Attention:    Brian Stadler    Patrick
Naughton Facsimile:    212-455-2502 if to a Stockholder: c/o W. R. Berkley
Corporation 475 Steamboat Road Greenwich, CT 06830 Attention:    Ira S. Lederman
Facsimile:    203-629-3000 with copies to: Willkie Farr & Gallagher LLP 787
Seventh Avenue New York, New York 10019-6099 Attention:    Jeffrey S. Hochman   
Mark A. Cognetti Facsimile:    212-728-9968

(g) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof or thereof. If any
provision of this Agreement, or the application thereof to any Person or
circumstance, is found to be invalid or unenforceable in any jurisdiction, (i) a
suitable and equitable provision shall be substituted therefor in order to carry

 

6



--------------------------------------------------------------------------------

out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (ii) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

(h) Entire Agreement; No Third Party Beneficiaries. This Agreement, including
all exhibits and schedules attached hereto, constitutes the entire agreement of
the parties and supersedes any and all other prior agreements and undertakings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof. This Agreement does not, and is not intended to, confer
upon any other Person any right, benefit or remedy hereunder.

(i) Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and thereto and their respective legal
representatives and successors. Notwithstanding the foregoing, this Agreement
shall not be assigned by any party by operation of Law or otherwise without the
prior written consent of each of the other parties and any such purported
assignment shall be void ab initio, except that Purchaser shall have the right
to assign this Agreement, in whole or in part, and any rights and/or obligations
hereunder to any of its affiliates without the prior written consent of any
Stockholder; provided, however, that no such assignment by Purchaser to any of
its affiliates shall relieve Purchaser of its obligations under this Agreement.

(j) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

(k) Jurisdiction; Jury Trial. Each of the parties hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and the courts of the United States of America located
in the City and County of New York in the State of New York for any litigation
arising out of or relating to this Agreement (and agrees not to commence any
litigation relating hereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in Section 6(f) shall be effective service of
process for any litigation brought against it in any such court. Each of the
parties hereby irrevocably and unconditionally waives any objection to the
laying of venue of any litigation arising out of this Agreement in the courts of
the State of New York or the courts of the United States of America located in
the City and County of New York in the State of New York and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH
ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.

 

7



--------------------------------------------------------------------------------

(l) Equitable Remedies. The parties agree that the breach of the provisions of
this Agreement would not be adequately compensated by money damages. It is
accordingly agreed that prior to termination of this Agreement pursuant to
Section 2, a party shall be entitled, in addition to any other right or remedy
available to it, to an injunction restraining such breach and to specific
performance of any such provision of this Agreement, and in either case no bond
or security shall be required in connection therewith.

(m) Construction. The headings of the Sections in this Agreement are provided
for convenience only, are not part of the agreement of the parties and shall not
affect its construction or interpretation of this Agreement. The language used
in this Agreement is the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
This Agreement was negotiated by the Parties with the benefit of legal
representation. To the fullest extent permitted by applicable Law, if an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring a party by virtue of the authorship
of any of the provisions of this Agreement.

(n) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronic PDF submission), each of which when
executed shall be deemed to be an original, but all of which shall constitute
one and the same instrument.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

HUSKIES ACQUISITION LLC By:  

/s/ Laurence A. Tosi

Name:   Laurence A. Tosi Title:   Chief Financial Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS W. R. BERKLEY CORPORATION By:  

/s/ William R. Berkley

Name:   William R. Berkley Title:   Chairman of the Board and Chief Executive
Officer ADMIRAL INSURANCE COMPANY By:  

/s/ Thomas G. Grilli, Jr.

Name:   Thomas G. Grilli, Jr. Title:   Chief Financial Officer and Treasurer
BERKLEY INSURANCE COMPANY By:  

/s/ Eugene G. Ballard

Name:   Eugene G. Ballard Title:   Senior Vice President BERKLEY REGIONAL
INSURANCE COMPANY By:  

/s/ Eugene G. Ballard

Name:   Eugene G. Ballard Title:   Senior Vice President NAUTILUS INSURANCE
COMPANY By:  

/s/ Miklos F. Kallo

Name:   Miklos F. Kallo Title:   Senior Vice President and Chief Financial
Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Stockholder

   Owned Shares  

W. R. Berkley Corporation

     3,843,413 * 

Admiral Insurance Company

     520,000   

Berkley Insurance Company

     1,463,900   

Berkley Regional Insurance Company

     1,039,700   

Nautilus Insurance Company

     819,813   

 

* Represents beneficial ownership of Common Stock held by Admiral Insurance
Company, Berkley Insurance Company, Berkley Regional Insurance Company and
Nautilus Insurance Company.